Title: Benjamin Rush to Thomas Jefferson, 2 January 1811
From: Rush, Benjamin
To: Jefferson, Thomas


          
            Dear Sir
            Philadelphia Jany 2nd 1811
          
           Soon After I received your last & Affectionate letter, I was called upon to witness a most distressing Scene have been visited by a deep domestic Affliction. m  My eldest son was brought home to me from new Orleans in a state of melancholy derangement brought on  induced by killing a brother naval Officer who was at the same time his most intimate friend, in a duel. Ragged Cloaths,—dishevelled hair,—long nails and beard,—and a dirty Skin,—with a dejected Countenance, accompanied with constant sighing, and an unwillingness to speak, or even to answer a question, and an apparent insensibility to the strongest expressions of parental and fraternal Affection, constituted the Object that was introduced into my family. Judge of the distress of every member of it! For some time, I was in a degree unfitted by it for study or business. In this depressed State of mind, I was unable to discharge my usual epistolary Obligations to my friends.—Time has lessened the distress I have described, & I have again resumed my intercourse with them. My Son is better.—He has become attentive to his dress, now and then opens a book, converses with a few people—but still discovers with a good deal of melancholy, alienation of mind upon several Subjects particularly those which associate with the cause of his derangement. He is now in a Cell in the Pennsylvania hospital, where there is too much reason to beleive he will end his days. Could he have been seen in the state of I have described him when he was introduced first into his father’s house, by the assembly of your State when they deliberated upon the punishment for duelling, they would have classed it with the first of Crimes, and decreed the a a long-long season of confinement and labor to expiate it.
          Pardon the length of this introduction to my letter, and forgive its relating wholly to myself. You are a father.—
            I am now engaged in publishing a Volume of introductory lectures to my Courses of lectures upon the institutes of medicine. They will be 18 in number. Two will be subjoined to them upon the pleasures of the Senses and the mind delivered every year after considering the Senses & mind. I shall request you to accept of a Copy of them as soon as they are published. They are upon Subjects that will be interesting I hope to private Gentlemen as well as to Students and practitioners of medicine. One of them is upon that part of medical Jurisprudence which decides upon the State of mind should which should disqualify a man from being a witness in a Court of law, making a Will, and which Should exempt him from punishment for criminal or felonious Acts.—
          I send you herewith a draft of a Chair I have lately introduced into the Pennsylvania hospital to aid in the Cure of Madness.—
            Have you found leisure to look into Dr Hartleys “Observations upon the frame, duties & expectations of man.” since your retirement to monticello? I envy the age in which that book will  be relished and beleived, for  it has unfortunately wri appeared a Century or two before the world is prepared for it.  The Scotch philosophers among of whom Dugald Stewart has lately become the Champion, abuse it in intemperate terms; but it is because they are so swamped bewildered in the pagan doctrines of Aristotle & Plato and that they do not understand it. Its illustrious Author has established an indissoluble Union between physiology—metaphysicks & Christianity. He has so disposed them that they mutually afford not only Support, but beauty and Splendor to each Other.
          Your and my Old friend Mr Adams now & then drops me a line from his Seat at Quincy. His letters glow with the just Opinions he held and defended in the patriotic years 1774 1775 & 1776. In a letter which I have this day received from him there is the following paragraph. “The banking infatuation pervades all America. Our whole System of banks is a violation of every honest principle of banks. There is no honest bank, but a bank of deposit. A bank that issues paper at interest, is a pick pocket, or a robber. But the delusion will have its Course. You may as well reason with a hurricane. An Aristocracy is growing out of them, that will be as fatal as the feudal Barons, if unchecked in time. Think of the number, the Offices, Stations, wealth, piety and reputations of the persons in all the states who have made fortunes by the banks, & then you will see how deeply rooted the evil is. The numbers of debtors who hope to pay their debts with this paper, united with the Creditors who build palaces in our cities, and Castles for Country Seats, by issuing this paper, form too impregnable a phalanx to be attacked by Any thing less disciplined than Roman Legions.”—
          When I consider your early Attachment to Mr Adams, and his—to you—when I consider how much the liberties & Independance of the United States owe to your mutual the Concert of your principles and labors, and when I reflect upon the sameness of your Opinions at present, upon most of the Subjects of Government, and all the Subjects of legislation, I have ardently wished a friendly and epistolary intercourse might be revived between you before you take a final leave of the Common Object of your Affections. Such an intercourse will be honourable to talents, and patriotism, and highly useful to the cause of republicanism in not only in the United states but all over the world. Posterity will revere the friendship of two Ex presidents that were once opposed to each Other. Human nature will be a gainer by it. I am sure an Advance on your Side will be a Cordial to the heart of Mr Adams.  & with One foot in Tottering over the grave, he now leans wholly upon the Shoulders of his old revolutiony revolutionary friends The patriots generated by the funding System &c are all his enemies. ADieu! my Dr friend & beleive me to be yours truly & Affectionately
          
            Benjn Rush
         